Citation Nr: 0503496	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1981 to June 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

As to the issue of service connection for PTSD, the matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  In January 2001, the RO denied service connection for 
PTSD.  

2.  Evidence received since the January 2001 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.



CONCLUSIONS OF LAW

1.  The January 2001 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).

2.  New and material evidence has been received since the 
January 2001 denial, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. 

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the favorable new and material 
evidence decision, further discussion of VCAA is not 
necessary at this point.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran submitted his initial claim for service 
connection in January 1999.  In January 2001, the RO notified 
the veteran that service connection for PTSD was denied.  In 
April 2001, the veteran submitted a Notice of Disagreement as 
to the RO's decision.  The RO issued a Statement of the Case 
in February 2002.  The veteran submitted a substantive appeal 
in May 2002.  The substantive appeal was untimely as it 
should have been submitted no later than April 22, 2002.  See 
38 U.S.C.A. § 7105 (West 2002).  Therefore, the RO's decision 
of January 2001 is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).  
Consequently, the veteran's May 2002 substantive appeal was 
treated as a claim to reopen.  

Evidence of record at the time of the January 2001 denial 
consisted of the veteran's service medical records, a VA 
examination conducted in October 1999, medical records from 
the VA Medical Center (VAMC) in Arizona, and treatment 
records from the Department of Corrections in Alaska.  

Evidence received since the January 2001 decision is new and 
material.  Specifically, since the prior denial, the RO 
received VA medical records from the VAMC Anchorage.  
Additionally, the veteran and his representative submitted 
more detailed information regarding the claimed stressors.  
Such information is vital to the veteran's claim and is new 
and material within the meaning of VA regulations.  38 C.F.R. 
§ 3.156(a) (2004).  This new evidence fundamentally calls 
into question the nature of the veteran's disorder, and 
should be considered in light of the entire evidence of 
record.  Accordingly, this evidence bears "directly and 
substantially" on the issue at hand, and the veteran's claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002).  




ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  To that extent 
only, the appeal is granted at the present time.


REMAND

The veteran has indicated that on one occasion he received 
treatment at the VAMC in Los Angeles, California.  Treatment 
records from the VAMC Anchorage dated in July 1992 indicate 
that the veteran may have been imprisoned in California and 
may have received psychiatric treatment while imprisoned 
and/or from Dr. Rodregus in Lompoc, California.  The RO 
should contact the veteran to obtain the name, address, and 
dates of treatment at the above named service providers and 
any other post-service providers.  The RO should, then, 
attempt to obtain any treatment records identified including 
those from the VAMC Los Angeles.  The RO should also obtain 
the most recent treatment records from the VAMC Anchorage.  
The veteran is advised that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  
38 C.F.R. § 3.159(c)(1)(i), (ii) (2004).  

Treatment records from the VAMC Anchorage indicate that the 
veteran has treated with a psychiatric nurse practitioner, 
Catherine M. Barrett.  Treatment records indicate that a PTSD 
diagnosis was rendered provisionally, as was major depression 
with psychotic features and narcissistic personality 
disorder.  The RO should contact the VAMC Anchorage, 
specifically Catherine M. Barrett, Psychiatric Nurse 
Practitioner, and attempt to clarify the diagnoses rendered, 
including whether a diagnosis of PTSD has been rendered.  If 
possible, Ms. Barrett should also provide an opinion 
regarding the etiology of any such disorder, including 
whether it is related to service or any incident therein.  

The veteran should also be scheduled for a VA mental 
examination to assess whether he has PTSD.  The veteran was 
afforded a VA examination in October 1999; however, upon 
review of the examination it appears that the examiner did 
not review the claims folder in detail and the veteran's 
historical account is inconsistent with previous records from 
the VAMC Anchorage and Department of Corrections in Alaska.  
The VA examiner should examine the veteran, review the 
entirety of the claims folder, and provide an opinion as to 
whether the veteran has PTSD, and the etiology of any such 
disorder.  

Per a diagnosis of PTSD from the veteran's treating examiners 
at VAMC Anchorage or the independent VA examiner, VBA's 
Adjudication Procedure Manual, M21-1, Part III,  5.14(b)(3) 
provides, "In cases where available records do not provide 
objective or supportive evidence of the alleged in[-]service 
traumatic stressor, it is necessary to develop for this 
evidence."  The adjudication manual also provides, "If a VA 
examination or other medical evidence establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  The veteran's representative 
has provided details of the veteran's claimed stressors in 
the VA Form 646 submitted in or about February 2004.  The RO 
should attempt to verify said stressors.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
to obtain the name, address, and dates 
of treatment from all post-service 
treatment providers, including any 
treatment that he may have received 
while imprisoned.  The RO should then 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, included 
those from the VAMC Los Angeles.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  The RO should contact the VAMC 
Anchorage, specifically Catherine M. 
Barrett, and attempt to clarify whether a 
diagnosis of PTSD has been rendered and 
the etiology of any such disorder.

3.  Per a diagnosis of PTSD, the RO 
should review the claims folder 
thoroughly and prepare a summary of all 
stressors alleged by the veteran.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether he has 
PTSD and the etiology of any such 
mental disorder.  The RO should forward 
the veteran's claims file to the VA 
examiner.  This examiner should review 
the entire claims file and provide an 
opinion as to whether the veteran has 
PTSD and whether it is at least as 
likely as not that any diagnosis of 
PTSD is etiologically related to 
service.  If PTSD is diagnosed, the 
stressor(s) on which the diagnosis is 
based should be described in detail.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.

5.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


